UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 12, 2013 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-51338 65-1241959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 256-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act PARKE BANCORP, INC. INFORMATION TO BE INCLUDED IN REPORT Section 8 – Other Events Item 8.01.Other Events On June 12, 2013, Parke Bancorp, Inc. (the “Registrant”) completed the repurchase of the warrant to purchase shares of its common stock that it had issued to the United States Department of the Treasury (the “Treasury”) in connection with the TARP Capital Purchase Plan (the “Warrant”).The Warrant, adjusted for stock dividends issued since the date of its initial issuance to the Treasury, represented to the right to purchase 438,906.44 shares of common stock at a per share exercise price of $5.556 (adjusted for stock dividends issued since the date of its initial issuance to the Treasury).The Registrant repurchased the Warrant in the auction conducted by Treasury to sell the Warrant along with warrants of 16 other financial institutions.TheRegistrant repurchased the Warrantat a per share price of $3.76 or $1,650,288 in the aggregate. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. PARKE BANCORP, INC. Date:June 17, 2013 By: /s/ Elizabeth Milavsky Elizabeth Milavsky ExecutiveVice President (Duly Authorized Representative)
